                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

PAULETTE DIAL,                                )
                                              )
      Plaintiff,                              )
                                              )
             v.                               )     Case No. 4:18CV1581 HEA
                                              )
ARMOND LEVY, et al.,                          )
                                              )
      Defendants.                             )



                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motions to Dismiss, [Doc.

Nos. 46 and 47]. Defendants move to dismiss pursuant to Rule 25(a)(1). Plaintiff

has not responded. On April 15, 2019, Defendants Armond Levy and St. Louis

Neurosurgery, L.L.C filed a Suggestion of Death suggesting Plaintiff died on

March 17, 2019. In support of the Motion, Defendants attached a copy of an

obituary for Paulette Rae Dial.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff is given 10 days from the date of

this Order to show cause why Defendants’ Motions should not be granted. Failure

to show cause within the said time will result in dismissal of this action without
further notice.

      Dated this 13th day of August, 2019.




                               ________________________________
                                  HENRY EDWARD AUTREY
                               UNITED STATES DISTRICT JUDGE




                                       2
